UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

DOMINIQUE E REAUX #365869 CASE NO. 6:19-CV-00469 SEC P

VERSUS JUDGE SUMMERHAYS
MIKE COUVILLION ET AL MAGISTRATE JUDGE HANNA
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, determining that the findings are correct under the
applicable law, and noting the absence of objections to the Report and
Recommendation in the record

IT IS ORDERED, ADJUDGED AND DECREED that plaintiff's civil
rights complaint filed pursuant to 42 U.S.C. §1983 be DISMISSED WITHOUT
PREJUDICE pursuant to FRCP Rule 41(b).

THUS DONE in Chambers on this dard day of |

2019.

 

 

 

Robert R. Summerhays
United States District Judge

 

 
